OPINION — AG — (1) IF A BILL CONTAINING THE EMERGENCY CLAUSE IS VETOED BY THE GOVERNOR, A THREE FOURTH VOTE OF EACH HOUSE IS REQUIRED TO PASS SAME NOTWITHSTANDING THE VETO. (2) WHEN THE RESPECTIVE HOUSES OF THE LEGISLATURE PASS A BILL WHICH INCLUDES THE EMERGENCY CLAUSE IT BECOMES AN INTEGRATED WHOLE, AN EMERGENCY MEASURE WITHIN THE MEANING OF ARTICLE V, SECTION 58. UPON RECONSIDERATION OF SUCH BILL AFTER VETO BY THE GOVERNOR IT MUST BE VOTED ON AS A WHOLE, NOT "PIECEMEAL"; ANY PURPORTED SEPARATE VOTE ON THE EMERGENCY CLAUSE IS A NULLITY. CITE: ARTICLE VI, SECTION 11 (BURCK BAILEY)